Citation Nr: 1601133	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-16 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for status post lumbar disc surgery with degenerative disc disease.

2.  Entitlement to an initial compensable rating for status post polypectomy with a history of hemorrhoids. 

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to August 1996. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a June 2015 hearing before the undersigned Veterans' Law Judge.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there are outstanding pertinent VA records.  An August VA report of hospitalization indicated that the Veteran received inpatient treatment for chest pain from January 16, 2008 to January 18, 2008.  A review of the record reveals that the identified hospitalization records have not been associated with the claims file.  While the treatment records for chest pain may not be relevant to the pending appeals, without reviewing the outstanding records the Board cannot exclude the possibility that they contain information relevant to the pending appeals.  Additionally, the Veteran applied for vocational rehabilitation in July 1997.  A review of the record reflects that the Veteran's vocational rehabilitation records are not in the claims file.  Accordingly, on remand all outstanding VA treatment and VA vocational rehabilitation records must be obtained and associated with the record.  
VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  After reviewing the record, the Board finds that the Veteran's hemorrhoid and lumbar spine disabilities and may have worsened since his last VA examinations in March 2010 and November 2010.  

The March 2010 rectum and anus examination report indicated that the Veteran had hemorrhoid pain once per month, occasional bleeding, was intermittent with periods of remission, and required no treatment.  At his June 2015 hearing, the Veteran testified that he had significant rectal bleeding at least every other week for approximately three days.  He also testified that he used preparation H cream to treat his hemorrhoids.  

The November 2010 spine examination report noted that the Veteran did not require any assistive devices and had no incapacitating episodes of spine disease.  At his June 2015 hearing, the Veteran testified that he wore a back brace and that he had incapacitating episodes of back pain 5-6 times per year, during which he was completely incapacitated and unable to get out of bed.  He also testified that his left leg numbness associated with his lumbar spine disability had worsened since his last VA examination and that he also experienced pain and swelling in his left lower extremity.  

Accordingly, on remand the Veteran should be provided VA examinations to assess the nature and severity of his lumbar spine and hemorrhoid disabilities. 

With regard to the Veteran's claim for service connection for a cervical spine disability, the Board finds that the November 2010 examination report is inadequate for adjudicating the claim.  Specifically, the examiner opined that the Veteran's cervical spine surgery residuals were less likely as not caused by or a result of his lumbar spine disability.  In support of that the conclusion the examiner noted that there was no mention of cervical spine symptoms during service and the Veteran reported that his cervical spine pain did not begin until 2004.  First, the Board notes that the Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2015).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Second, the examiner's rationale addresses direct service connection, rather than secondary service connect.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (noting that to be adequate the examination report must "sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  As the November 2010 examination report is inadequate, on remand the Veteran should be provided a VA examination to determine the nature and etiology of his cervical spine disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from June 2012 to present, and any outstanding VA treatment records to include the January 2008 VA hospitalization records.

All efforts to obtain these records should be fully documented.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2) (2015), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile. In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c) (2) (2015), and give him an opportunity to respond.

2.  Obtain and associate with the record all VA vocational rehabilitation records or determinations.

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding private treatment records related to his disabilities on appeal, to include updated records from Baptist Medical Center.  Upon receipt of such, VA must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified but not obtained the RO must inform the Veteran (1) of the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the records available, and (4) that is the missing records are later obtained, the claim may be readjudicated.

4.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of his lumbar spine disability, and any associated neurological symptoms.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests, including range of motions studies using a goniometer, and neurological testing that are deemed necessary for an accurate assessment in accordance with the rating criteria must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail, including all neurological manifestations related to the Veteran's service-connected spine disability.

If a neurological disability, such as radiculopathy or neuropathy, is diagnosed, the examiner should identify all nerves involved in the Veteran's radiculopathy, and indicate the level of impairment in accordance with VA rating criteria.
In rendering the above requested opinions, the examiner should address the Veteran reports of lower extremity numbness, pain, and swelling.  

The examiner should provide a complete rationale for any opinions offered.

5.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current severity of his hemorrhoid disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in accordance with the VA rating criteria. 

The examiner should address the Veteran report of pain almost daily and rectal bleeding every week or every other week, which lasts approximately 3 days.

The examiner should provide a complete rationale for any opinions offered.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability.  The claims file and a copy of this remand must be available for review, and the examination report must reflect review of the claims file.  Any indicated diagnostic tests and studies should be accomplished.  Upon review of record, the examiner should address the following:

a.  Identify all applicable cervical spine disabilities, to include status post fusion C5-C7, C4-C5 left paracentral disc protrusion with focal spinal stenosis, and C-3-C5 foraminal stenosis from degenerative disc disease.

In so opining, the examiner should his or her opinion with the diagnoses of record. 

b.  State whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed cervical spine disability began in service, was caused by service, or is otherwise related to active service.

c.  If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed cervical spine disability was caused or aggravated (permanently worsened beyond the natural progression of the disease) by any of the Veteran's service-connected lumbar spine disability. 

The examiner should provide a complete rationale for any opinions offered.

7.  Finally, after conducting any other necessary development, readjudicate the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




